FILED
                             NOT FOR PUBLICATION                            JUN 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE LUIS MARTIN REYES,                          No. 11-73411

               Petitioner,                       Agency No. A070-640-982

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Jose Luis Martin Reyes, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d
1182, 1184-85 (9th Cir. 2006), and review de novo claims of due process

violations in immigration proceedings, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We deny the petition for review.

      Reyes testified that in Guatemala unknown individuals assaulted him during

a university protest and his mother received threats, and Reyes also testified he

fears the Guatemalan government may target him if he returns. Substantial

evidence supports the agency’s determination that Reyes failed to meet his burden

of proof for asylum or withholding of removal. See INS v. Elias-Zacarias, 502
U.S. 478, 481-83 (1992) (applicant must provide some evidence, direct or

circumstantial, that the persecutor was or would be motivated by a protected

ground).

      Substantial evidence also supports the agency’s denial of Reyes’s CAT

claim because he failed to establish it is more likely than not that he would be

tortured if returned to Guatemala. See Zheng v. Holder, 644 F.3d 829, 835 (9th

Cir. 2011).

      Finally, we reject Reyes’s contention related to streamlining and his

contention that the BIA failed to provide a reasoned explanation for its decision.


                                          2                                    11-73411
See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due

process violation).

      PETITION FOR REVIEW DENIED.




                                         3                                   11-73411